Citation Nr: 1412771	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-26 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had a period of initial active duty for training (ACDUTRA) from January 1964 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned in August 2012; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma without hearing protection during his period of ACDUTRA service as a field artillery man.

2.  Hearing loss was incurred during the Veteran's period of ACDUTRA.

3.  Tinnitus was incurred during the Veteran's period of ACDUTRA.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In light of the favorable decision with regards to the claims of service connection for bilateral hearing loss and tinnitus, as discussed further below, the Board finds that further discussion with respect to VCAA is not warranted at this time.  This decision represents a full award of benefits sought on appeal as to those issues.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The term "active military, naval, or air service" is defined  to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was  disabled or died from a disease or injury incurred or  aggravated in line of duty, and any period of inactive duty  for training (INACDUTRA) during which the individual  concerned was disabled or died from an injury incurred or  aggravated in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred  or aggravated during such periods.  For periods of  INACDUTRA, service connection may be granted for disability  resulting only from injuries incurred or aggravated during  such periods, but not for disability resulting from  diseases.  38 U.S.C.A. § 101(22), (24).
 
Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The Board has reviewed the claims file, including the private and VA records contained therein.  Those records document that the Veteran has bilateral sensorineural hearing loss and tinnitus; the Board notes that the bilateral hearing loss meets the definition of a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  The first element of service connection has been met.

The Board has reviewed the Veteran's service treatment records, which did not demonstrate any hearing loss present in service, nor any complaints or treatment thereof.  

However, on appeal, the Veteran has averred that he was exposed to loud noise during his military service due to being a field artillery man; he stated that he practiced firing 155's as a part of his ACDUTRA and other Reservist duties while in service.  He also averred that he was not provided hearing protection.  The Veteran's military occupational specialty (MOS) noted on his Form DD-214 was field artillery basic.  On the basis of the Veteran's lay statements, the Board finds that military noise exposure would have been consistent with the types, places and circumstances of his military service.  See 38 U.S.C.A. § 1154(a).  Therefore, the Board additionally concedes noise exposure without hearing protection during service; the second element of service connection has therefore been met.

The Veteran underwent a VA examination of his bilateral hearing loss and tinnitus in August 2010; that test was found to be unreliable and no opinion as to etiological cause was rendered at that time.  The Veteran underwent another VA audiological examination in September 2010.  In that examination, the Veteran was diagnosed with bilateral hearing loss and tinnitus.  The examiner, however, concluded that his bilateral hearing loss and tinnitus were not caused by his military service; that opinion was based on the fact that no hearing loss was demonstrated in the Veteran's service treatment records.  

The Veteran submitted a March 2010 letter from Dr. F.A., which noted that the Veteran served in a field artillery unit during his period of military service and that he was not provided hearing protection.  The Veteran was noted to have ringing and hearing loss in both ears and used hearing aids; he was diagnosed with bilateral sensorineural hearing loss.  Dr. F.A. concluded that "it is more likely than not that his present condition is connection to his service . . . as an artillery soldier."

The Veteran was treated by Dr. M.K. in April 2010, who diagnosed him with hearing loss and subjective tinnitus.  In an associated letter, Dr. M.K. noted that the Veteran served in as a field artillery lanyard puller, and was not issued hearing protection during his service.  He was noted as having ringing and hearing loss bilaterally.  Dr. M.K. concluded that "it is more likely than not that the present condition is connected to his service . . . as an artillery soldier."

The Veteran additionally submitted a letter from a private audiologist, N.S., dated April 2010, which is substantially similar to the letters provided by Drs. F.A. and M.K.  

The Veteran also submitted an April 2010 treatment report from a private audiologist, M.M., in which he was found to have bilateral hearing loss.  M.M. noted that the Veteran was a field artillery specialist in the military and was not issued hearing protection during service.  The Veteran also reported tinnitus at that time.  M.M. concluded that the Veteran's "history as an artillery soldier with excessive noise exposure without ear protection, most likely had a negative impact on his hearing ability."  

Finally, the Veteran submitted two letters from Dr. D.S., dated June 2010 and August 2012, respectively.  In those letters, Dr. D.S. noted that the Veteran had been diagnosed with bilateral hearing loss and tinnitus.  He further acknowledged the Veteran's history as a field artillery specialist in the military without hearing protection.  In June 2010, Dr. D.S. opined that "his hearing loss which requires hearing aids was a direct result from his service as a military soldier."  He opined in August 2012 that "it is more likely than not that his present condition is a result of his military services as a field artillery man."

Based on the foregoing evidence and by resolving doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates a nexus between his noise exposure in service as a field artillery specialist and his currently-diagnosed bilateral hearing loss and tinnitus.

Accordingly, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


